Citation Nr: 0417873	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-20 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


REMAND

The appellant had service in the United States Marine Corps 
Reserves, including active duty for training (ACDUTRA) from 
June 3, 1998 to November 30, 1998.  

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive appeal 
(VA Form 9), dated in December 2002, the appellant requested 
a videoconference hearing before a member of the Board.  A 
letter from the Department of Veterans Affairs (VA) Regional 
Office (RO), located in New Orleans, Louisiana, to the 
appellant, dated in February 2003, shows that at that time, 
the RO had scheduled the appellant for a videoconference 
hearing in May 2003.  However, in a statement in support of 
claim (VA Form 21-4138), dated in April 2003, the appellant 
requested a personal hearing before a local hearing officer 
prior to his videoconference hearing.  Thus, in a letter from 
the RO to the appellant, dated in April 2003, the RO notified 
the appellant that the scheduling of a hearing before a local 
hearing officer would take precedence over the previously 
scheduled video conference hearing, and that as such, the 
appellant's scheduled May 2003 video conference hearing would 
be postponed to a later date.  In this regard, the Board 
observes that a hearing was conducted at the RO before a 
local hearing officer in July 2003, but a videoconference 
hearing was never subsequently conducted.  The case has since 
been transferred to the Muskogee, Oklahoma RO.  As such, this 
case needs to be returned to the RO so that a videoconference 
hearing before a member of the Board may be scheduled.        

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC, for the following development:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board.  The claims folder should 
be made available to the appellant and 
his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


